Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 26, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  160245-6                                                                                               David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  RAYMOND GUZALL, III, and                                                                            Richard H. Bernstein
  RAYMOND GUZALL, III, PC,                                                                            Elizabeth T. Clement
          Plaintiffs-Appellants,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160245-6
                                                                   COA: 344507, 345190
                                                                   Wayne CC: 18-000343-CB
  BARRY A. SEIFMAN and BARRY A.
  SEIFMAN, PC,
            Defendants-Appellees.

  _____________________________________/

        On order of the Court, the application for leave to appeal the August 8, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 26, 2020
         b0518
                                                                              Clerk